DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2020/0252837) in view of Dao et al (2019/0394279).
Regarding claim 5.  Kim teaches a method implemented at a second network function node (0055-0057 – and the NEF performs a procedure in which the UDR (e.g., second network function) authorizes the request for event) for managing event subscription, comprising:
0057 – UDR indicates to the NEF if the event request is allowed or not based on group ID not found, terminal not registered and NEF relays to the AF),
in response to reception of the query request, checking  whether an indicator indicating the event for the user has been subscribed has been set, and
transmitting a check result to the first network function node (0057 – UDR indicates to the NEF if the event request is allowed or not based on group ID not found, terminal not registered and NEF relays to the AF).
	Kim does not teach in response to reception of the query request, checking  whether an indicator indicating the event for the user has been subscribed has been set.
	Dao teaches using an indicator to indicate that the UE is to receive service.  Such an indicator may be stored in the UDR (e.g., second network function node) and/or UDM (e.g., first network function node).  In some examples, the indicator may take on values that respectively indicate that the service is allowed or disallowed (0165).  In such a mechanism, the AMF (e.g. first network function node) receives the subscription data of the UE from the UDM, including the indicator, such as, by a Nudm_SDM_Get service operation of the UDM, during registration of the UE (0166).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim to use an indicator as taught by Dao in order to enable the UDR (e.g., second network function) to indicate services allowed and/or disallowed to the AMF (e.g., first network function) thereby optimizing UE registration.
(0057 – UDR indicates to the NEF if the event request is allowed or not based on group ID not found, terminal not registered and NEF relays to the AF, and 0060 – when the terminal is registered in the AMF (e.g., first network node), the AMF transmits update information on the terminal to the UDR (e.g., second network node)).
Regarding claim 10.  Kim teaches wherein the first network function node is one of a Unified Data Management (UDM), a Network Exposure Function (NEF) (0056 – NEF is the first network function node), and an Access and Mobility Management Function (AMF).
Regarding claim 11.  Kim teaches wherein the second network function node is a Unified Data Repository (UDR) (0055-0057 – and the NEF (e.g., first network function) performs a procedure in which the UDR (e.g., second network function) authorizes the request for event).
2.	Claims 12-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2020/0252837) in view of Belling (2020/0404106).
Regarding claim 12.  Kim teaches a method implemented at a first network function node (0056 – NEF is the first network function node)  for managing event un-subscription, comprising:
un-subscription request of an event for a user from an event subscriber to un-subscribe the event (0055-0056 wherein NEF (e.g., first network function) receives event request),
in response to reception of the un-subscription request, transmitting, to a second network function node, a query request (0055-0057 – and the NEF performs a procedure in which the UDR (e.g., second network function) authorizes the request for event) for querying whether the event subscriber is a last subscriber for the event of the user in a subscriber list of the event for the user, and
if a response to the query request from the second network function node indicates that the event subscriber is not the last subscriber for the event of the user, transmitting a removing request to the second network function node, for removing, by the second network function node, the event subscriber from the subscriber list of the event for the user.
	Kim does not determine if the subscriber is a last subscriber for the event and removing a subscriber from the subscriber list.
	Belling teaches NEF (e.g., first network function node) may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node).  The NEF may use the number of UEs to determine if reporting for the group is complete.  If the NEF determines that reporting for the group is complete, the NEF may unsubscribe the monitoring event(s) to the UDM and the UDM may unsubscribe the monitoring event(s) to all the AMF(s) serving the UEs belonging to the group.  Optionally, the NEF may store the information in the UDR (e.g. second network function) (0041).

Regarding claim 13. Kim teaches wherein the removing request includes identification information of the event subscriber (0055 – IMSI or a subscriber permanent identifier (SUPI), 0060 – IMSI or SUPI).
Belling teaches identification information of the event subscriber (0052 - UE(s) ID or SUPI).
Regarding claim 14. Kim does not teach if the response to the query request indicates that the event subscriber is the last subscriber for the event of the user, transmitting an event removing request to the second network function node for removing the subscriber list by the second network function node; and initiating un-subscription of the event for the user with a serving node.
Belling teaches NEF (e.g., first network function node) may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node).  The NEF may use the number of UEs to determine if reporting for the group is complete.  If the NEF determines that reporting for the group is complete, the NEF may unsubscribe the monitoring event(s) to the UDM and the UDM may unsubscribe the monitoring event(s) to all the AMF(s) serving the UEs belonging to the group.  Optionally, the NEF may store the information in the UDR (e.g. second network function) (0041).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim to use the number of UEs to determine if 
Regarding claim 15.  Kim teaches wherein the first network function node is one of a Unified Data Management (UDM), a Network Exposure Function (NEF) (0056 – NEF is the first network function node), and an Access and Mobility Management Function (AMF).
Regarding claim 16.  Kim teaches wherein the second network function node is a Unified Data Repository (UDR) (0055-0057 – and the NEF (e.g., first network function node) performs a procedure in which the UDR (e.g., second network function) authorizes the request for event).
Regarding claim 17.  Kim teaches a method implemented at a second network function node (0055-0057 – and the NEF (e.g., first network function node) performs a procedure in which the UDR (e.g., second network function) authorizes the request for event)for managing event un-subscription, comprising:
receiving a query request for an event subscriber to un-subscribe an event for a user, from a first network function node (0055-0057 – and the NEF performs a procedure in which the UDR (e.g., second network function) authorizes the request for event) for querying whether the event subscriber is a last subscriber for the event of the user in a subscriber list of the event for the user,
in response to reception of the query request, checking whether the event subscriber is the last subscriber in the subscriber list of the event for the user, and
0057 – UDR indicates to the NEF if the event request is allowed or not based on group ID not found, terminal not registered and NEF relays to the AF).
Kim does not determine if the subscriber is a last subscriber for the event and unsubscribe a subscriber from the subscriber list.
	Belling teaches NEF (e.g., first network function node) may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node).  The NEF may use the number of UEs to determine if reporting for the group is complete.  If the NEF determines that reporting for the group is complete, the NEF may unsubscribe the monitoring event(s) to the UDM and the UDM may unsubscribe the monitoring event(s) to all the AMF(s) serving the UEs belonging to the group.  Optionally, the NEF may store the information in the UDR (e.g. second network function) (0041).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim to use the number of UEs to determine if reporting for the group is complete as taught by Belling thereby enabling the NEF to unsubscribe the monitoring event(s) thus saving on network signaling. 
Regarding claim 18.  Kim teaches does not teach receiving a removing request from the first network function node for removing the event subscriber from the subscriber list of the event for the user, and in response to reception of the removing request, removing the event subscriber from the subscriber list of the event for the user.
Belling teaches NEF (e.g., first network function node) may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node).  The NEF may use the number of UEs to determine if reporting for the group is complete.  If the NEF 0041).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim to use the number of UEs to determine if reporting for the group is complete as taught by Belling thereby enabling the NEF to unsubscribe the monitoring event(s) thus saving on network signaling. 
Regarding claim 19. Kim teaches wherein the removing request includes identification information of the event subscriber to un-subscribe the event (0055 – IMSI or a subscriber permanent identifier (SUPI), 0060 – IMSI or SUPI).
Belling teaches the removing request includes identification information of the event subscriber to un-subscribe the event (0052 - UE(s) ID or SUPI).
Regarding claim 20. Kim does not teach receiving an event removing request for removing the subscriber list from the first network function node, and in response to reception of the event removing request, removing the subscriber list of the event for the user.
Belling teaches NEF (e.g., first network function node) may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node).  The NEF may use the number of UEs to determine if reporting for the group is complete.  If the NEF determines that reporting for the group is complete, the NEF may unsubscribe the monitoring event(s) to the UDM and the UDM may unsubscribe the monitoring event(s) 0041).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim to use the number of UEs to determine if reporting for the group is complete as taught by Belling thereby enabling the NEF to unsubscribe the monitoring event(s) thus saving on network signaling. 
Regarding claim 22.  Kim does not teach wherein the removing the subscriber list comprises removing the subscriber list from a table stored in the second network function node that describes subscription of the event for the user.
Belling teaches NEF (e.g., first network function node) may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node).  The NEF may use the number of UEs to determine if reporting for the group is complete.  If the NEF determines that reporting for the group is complete, the NEF may unsubscribe the monitoring event(s) to the UDM and the UDM may unsubscribe the monitoring event(s) to all the AMF(s) serving the UEs belonging to the group.  Optionally, the NEF may store the information in the UDR (e.g. second network function) (0041).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim to use the number of UEs to determine if reporting for the group is complete as taught by Belling thereby enabling the NEF to unsubscribe the monitoring event(s) thus saving on network signaling. 
3.	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2020/0252837) in view of Belling (2020/0404106) further in view of Dao et al (2019/0394279).

Dao teaches using an indicator to indicate that the UE is to receive service.  Such an indicator may be stored in the UDR (e.g., second network function node) and/or UDM (e.g., first network function node).  In some examples, the indicator may take on values that respectively indicate that the service is allowed or disallowed (0165).  In such a mechanism, the AMF (e.g. first network function node) receives the subscription data of the UE from the UDM, including the indicator, such as, by a Nudm_SDM_Get service operation of the UDM, during registration of the UE (0166).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim in view of Belling to use an indicator as taught by Dao in order to enable the UDR (e.g., second network function) to indicate services allowed and/or disallowed to the AMF (e.g., first network function) thereby optimizing UE registration.
Regarding claim 23. Kim does not teach wherein the removing the indicator comprises removing the indicator from a table stored in the second network function node that describes event subscription of the user.
Belling teaches NEF (e.g., first network function node) may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node).  The NEF may use the number of UEs to determine if reporting for the group is complete.  If the NEF determines that reporting for the group is complete, the NEF may unsubscribe the monitoring event(s) to the UDM (e.g., second network function node) and the UDM may unsubscribe the monitoring event(s) to all the AMF(s) serving the UEs belonging to 0041).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Kim to use the number of UEs to determine if reporting for the group is complete as taught by Belling thereby enabling the NEF to unsubscribe the monitoring event(s) thus saving on network signaling. 
Allowable Subject Matter
4.	Claims 1-4 are allowed.
5.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Applicant's arguments filed  have been fully considered but they are not persuasive. 
	Applicant argued prior art does not teach claims 1-4 (paper dated 1/11/2022, page 8-11).
	The Examiner notes claims 1-4 are allowed.  Furthermore, Applicant skipped the rejection for the other independent claims.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2012/0231828) Wang et al teaches using subscriber group ID (0262-0263)
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646